         Case 20-30092-KRH                          Doc 32          Filed 10/14/20 Entered 10/14/20 22:26:37            Desc Main
                                                                   Document     Page 1 of 14
                                                             UNITED STATES BANKRUPTCY COURT
                                                               EASTERN DISTRICT OF VIRGINIA


                                                                            CHAPTER 13 PLAN
                                                                          AND RELATED MOTIONS

Name of Debtor(s):                   Craig J. Cooper                                                Case No: 20-30092

This plan, dated         October 14, 2020            , is:

                                 the first Chapter 13 plan filed in this case.
                                 a modified Plan, which replaces the
                                   confirmed or unconfirmed Plan dated                January 29, 2020   .

                                 Date and Time of Modified Plan Confirmation Hearing:
                                    November 18, 2020 @ 11:10 AM
                                 Place of Modified Plan Confirmation Hearing:
                                     701 E. Broad Street, Room 5000, Richmond, VA. 23219

                       The Plan provisions modified by this filing are:
                         2. Funding
                       4D. Funding (Claim #9 to be paid inside of plan)

                       Creditors affected by this modification are:
                           Conn Appliances, Inc.
1. Notices
To Creditors:
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan
carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court.
(1) Richmond and Alexandria Divisions:
The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed.
(2) Norfolk and Newport News Divisions: a confirmation hearing will be held even if no objections have been filed.
    (a) A scheduled confirmation hearing will not be convened when:
         (1) an amended plan is filed prior to the scheduled confirmation hearing; or
         (2) a consent resolution to an objection to confirmation anticipates the filing of an amended plan and the objecting
         party removes the scheduled confirmation hearing prior to 3:00 pm on the last business day before the confirmation
         hearing.
In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance.

Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is
checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.
A.        A limit on the amount of a secured claim, set out in Section 4.A which may                         Included   Not included
          result in a partial payment or no payment at all to the secured creditor
B.        Avoidance of a judicial lien or nonpossessory, nonpurchase-money                                   Included   Not included
          security interest, set out in Section 8.A
C.        Nonstandard provisions, set out in Part 12                                                         Included   Not included

2.         Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $710.00 per month for 9 months, then $710.00 per
           month for 51 months.
                                                                                  Page 1

     Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
         Case 20-30092-KRH                          Doc 32          Filed 10/14/20 Entered 10/14/20 22:26:37                    Desc Main
                                                                   Document     Page 2 of 14
Other payments to the Trustee are as follows:
            The total amount to be paid into the Plan is $ 42,600.00 .
3.         Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.
           A.          Administrative Claims under 11 U.S.C. § 1326.
                       1.           The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed 10% of all sums
                                    received under the plan.
                       2.           Check one box:
         Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee under Local Bankruptcy Rule 2016-1(C)(1)(a)
        and (C)(3)(a) and will be paid $ 5,124.00 , balance due of the total fee of $ 5,434.00 concurrently with or prior to the
        payments to remaining creditors.
         Debtor(s)' attorney has chosen to be compensated pursuant to Local Bankruptcy Rule 2016-1(C)(1)(c)(ii) and must submit
        applications for compensation as set forth in the Local Rules.
           B.          Claims under 11 U.S.C. § 507.
                       The following priority creditors will be paid by deferred cash payments pro rata with other priority creditors or in
                       monthly installments as below, except that allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to
                       3.C below:
Creditor                                      Type of Priority                    Estimated Claim                    Payment and Term
Chesterfield County - PP                      Taxes and certain other debts       494.76
Taxes                                                                             POC                                2 months
           C.          Claims under 11 U.S.C. § 507(a)(1).
                       The following priority creditors will be paid prior to other priority creditors but concurrently with administrative
                       claims above.
Creditor                                      Type of Priority                    Estimated Claim                    Payment and Term
-NONE-


4.    Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being Surrendered, Adequate Protection
Payments, and Payment of certain Secured Claims.
                       A.      Motions to Value Collateral (other than claims protected from “cramdown” by 11 U.S.C. §
                       1322(b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is timely filed with the
                       Court, the Court may grant the debtor(s)’ motion to value collateral as set forth herein.
           This section deals with valuation of certain claims secured by real and/or personal property, other than claims protected from
           “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)’ principal residence] or by the final paragraph of 11
           U.S.C. § 1325(a) [motor vehicles purchased within 910 days or any other thing of value purchased within 1 year before filing
           bankruptcy], in which the replacement value is asserted to be less than the amount owing on the debt. Such debts will be
           treated as secured claims only to the extent of the replacement value of the collateral. That value will be paid with
           interest as provided in sub-section D of this section. You must refer to section 4(D) below to determine the interest
           rate, monthly payment and estimated term of repayment of any “crammed down” loan. The deficiency balance owed
           on such a loan will be treated as an unsecured claim to be paid only to the extent provided in section 5 of the Plan.
           The following secured claims are to be “crammed down” to the following values:

Creditor                                 Collateral                        Purchase Date            Est. Debt Bal.              Replacement Value
Conns Furniture                          TV & Gaming System                Opened 12/19 Last        2,658.20                    0.00
                                                                           Active 12/31/19


           B.          Real or Personal Property to be Surrendered.
           Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral securing the
           claims of the following creditors in satisfaction of the secured portion of such creditors’ allowed claims. To the extent that
           the collateral does not satisfy the claim, any timely filed deficiency claim to which the creditor is entitled may be paid as a
           non-priority unsecured claim. Confirmation of the Plan shall terminate the automatic stay under §§ 362(a) and 1301(a) as to
           the interest of the debtor(s), any co-debtor(s) and the estate in the collateral.

                                                                               Page 2

     Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
         Case 20-30092-KRH                          Doc 32          Filed 10/14/20 Entered 10/14/20 22:26:37                 Desc Main
                                                                   Document     Page 3 of 14
Creditor                                      Collateral Description              Estimated Value                 Estimated Total Claim
-NONE-
           C.          Adequate Protection Payments.
           The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or otherwise upon claims
           secured by personal property, until the commencement of payments provided for in sections 4(D) and/or 7(B) of the Plan, as
           follows:
Creditor                                     Collateral                         Adeq. Protection Monthly Payment       To Be Paid By
Credit Acceptance                            2017 Hyundai Santa Fe 44,800 212.00                                       Trustee
                                             miles
           Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s) pursuant to section
           7(B) of the Plan shall be made by the debtor(s) as required by 11 U.S.C. § 1326(a)(1)(B) (payments coming due after the
           order for relief).
           D.          Payment of Secured Claims on Property Being Retained (except those loans provided for in section 6 of the
                       Plan):
           This section deals with payment of debts secured by real and/or personal property [including short term obligations,
           judgments, tax liens and other secured debts]. After confirmation of the Plan, the Trustee will pay to the holder of each
           allowed secured claim, which will be either the balance owed on the indebtedness or, where applicable, the collateral’s
           replacement value as specified in sub-section A of this section, whichever is less, with interest at the rate provided below,
           the monthly payment specified below until the amount of the secured claim has been paid in full. Upon confirmation of the
           Plan, the valuation specified in sub-section A and interest rate shown below will be binding unless a timely written
           objection to confirmation is filed with and sustained by the Court.
Creditor                                 Collateral                            Approx. Bal. of Debt or    Interest Rate   Monthly Payment &
                                                                               "Crammed Down" Value                       Est. Term
Credit Acceptance                        2017 Hyundai Santa Fe 44,800          19,857.98                  5.75%
                                         miles                                 POC                                        41 months



Conns Furniture                          TV & Gaming System                    2,658.20                 5.75%
                                                                               POC #9 to be paid inside                   41 months
                                                                               of plan



           E.          Other Debts.
           Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal residence, or (ii) other long term
           obligations, whether secured or unsecured, to be continued upon the existing contract terms with any existing default in
           payments to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.
5.         Unsecured Claims.
           A.          Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any distribution
                       remaining after disbursement to allowed secured and priority claims. Estimated distribution is
                       approximately 10 %. The dividend percentage may vary depending on actual claims filed. If this case were
                       liquidated under Chapter 7, the debtor(s) estimate that unsecured creditors would receive a dividend of
                       approximately 0 %.
           B.          Separately classified unsecured claims.
Creditor                                            Basis for Classification                        Treatment
-NONE-
6.       Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal Residence; Other Long Term
Payment Obligations, whether secured or unsecured, to be continued upon existing contract terms; Curing of any existing
default under 11 U.S.C. § 1322(b)(5).
                       A.        Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee. The creditors
                       listed below will be paid by the debtor(s) pursuant to the contract without modification, except that arrearages, if
                       any, will be paid by the Trustee either pro rata with other secured claims or on a fixed monthly basis as indicated
                                                                               Page 3

     Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
         Case 20-30092-KRH                          Doc 32          Filed 10/14/20 Entered 10/14/20 22:26:37                         Desc Main
                                                                   Document     Page 4 of 14
                       below, without interest unless an interest rate is designated below for interest to be paid on the arrearage claim and
                       such interest is provided for in the loan agreement. A default on the regular contract payments on the debtor(s)
                       principal residence is a default under the terms of the plan.
Creditor                                 Collateral                       Regular           Estimated     Arrearage     Estimated Cure       Monthly
                                                                          Contract          Arrearage     Interest Rate Period               Arrearage
                                                                          Payment                                                            Payment
MOHELA                                   Educational - No   0.00                            0.00          0%              0months
                                         Chapter 13 Payment
           B.          Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the creditors listed below the
                       regular contract monthly payments that come due during the period of this Plan, and pre-petition arrearages on such
                       debts shall be cured by the Trustee either pro rata with other secured claims or with monthly payments as set forth
                       below.
Creditor                             Collateral                              Regular Contract      Estimated         Interest Rate Monthly Payment on
                                                                             Payment               Arrearage         on            Arrearage & Est. Term
                                                                                                                     Arrearage
-NONE-


           C.          Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan against real estate
                       constituting the debtor(s)’ principal residence upon which the last scheduled contract payment is due before the final
                       payment under the Plan is due shall be paid by the Trustee during the term of the Plan as permitted by 11 U.S.C. §
                       1322(c)(2) with interest at the rate specified below as follows:
Creditor                                     Collateral                              Interest Rate Estimated Claim           Monthly Payment & Term
-NONE-



7.       Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the executory contracts,
leases and/or timeshare agreements listed below.
                       A.       Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following executory
                       contracts:

Creditor                                              Type of Contract
-NONE-

           B.          Executory contracts and unexpired leases to be assumed. The debtor(s) assume the following executory
                       contracts. The debtor(s) agree to abide by all terms of the agreement. The Trustee will pay the pre-petition
                       arrearages, if any, through payments made pro rata with other priority claims or on a fixed monthly basis as
                       indicated below.

Creditor                                     Type of Contract                    Arrearage                Monthly Payment for Estimated Cure Period
                                                                                                          Arrears
-NONE-
8.         Liens Which Debtor(s) Seek to Avoid.
           A.          The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid the following
                       judicial liens and non-possessory, non-purchase money liens that impair the debtor(s)’ exemptions. Unless a
                       written objection is timely filed with the Court, the Court may grant the debtor(s)’ motion and cancel the
                       creditor’s lien. If an objection is filed, the Court will hear evidence and rule on the motion at the confirmation
                       hearing.
Creditor                                     Collateral                          Exemption Basis          Exemption Amount        Value of Collateral
-NONE-


           B.          Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The debtor(s) have filed or
                       will file and serve separate adversary proceedings to avoid the following liens or security interests. The creditor
                       should review the notice or summons accompanying such pleadings as to the requirements for opposing such
                       relief. The listing here is for information purposes only.
                                                                         Page 4

     Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
          Case 20-30092-KRH                          Doc 32          Filed 10/14/20 Entered 10/14/20 22:26:37           Desc Main
                                                                    Document     Page 5 of 14
Creditor                                      Type of Lien                  Description of Collateral    Basis for Avoidance
-NONE-
9.          Treatment and Payment of Claims.
      •     All creditors must timely file a proof of claim to receive any payment from the Trustee.
      •     If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to
            confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This paragraph
            does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after the
            debtor(s) receive a discharge.
      •     If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
            will be treated as unsecured for purposes of distribution under the Plan.
      •     The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.
      •     If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then, unless otherwise ordered by the
            court, all payments as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by
            the plan.
      •     Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of claim controls over any
            contrary amounts listed in the plan.
10.         Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon confirmation of the Plan.
            Notwithstanding such vesting, the debtor(s) may not transfer, sell, refinance, encumber real property or enter into a mortgage
            loan modification without approval of the Court after notice to the Trustee, any creditor who has filed a request for notice and
            other creditors to the extent required by the Local Rules of this Court.
11.         Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness exceeding the cumulative total
            of $5,000 principal amount during the term of this Plan, whether unsecured or secured, except upon approval of the Court
            after notice to the Trustee, any creditor who has filed a request for notice, and other creditors to the extent required by the
            Local Rules of this Court.
12.         Nonstandard Plan Provisions
                None. If "None" is checked, the rest of Part 12 need not be completed or reproduced.
            Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
            provision not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere
            in this plan are ineffective.
The following plan provisions will be effective only if there is a check in the box “Included” in § 1.C.
12-1. Secured Creditors or lessors to whom the debtor is making direct post-petition installment payments outside of the
Plan shall continue to mail to debtor customary monthly billing statements and payment vouchers and may communicate
directly with the debtor regarding any aspect of such post-petition direct payments; doing so shall not be considered a
violation of the Automatic Stay of Bankruptcy or of any other provision of bankruptcy law.

12-2. Mortgage lenders are hereby authorized to engage in loan modification negotiations with debtor(s) and to communicate
by any means directly with debtor(s), and receive, deliver and execute any documents pertaining to such modifications
without further authorization from counsel; doing so shall not be considered a violation of the Automatic Stay of Bankruptcy
or of any other provision of bankruptcy law

12-3. In the event that a claim is listed in the plan inaccurately, the Debtor's plan proposes to pay the actual amount per the
proof of claim.




                                                                                Page 5

      Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
         Case 20-30092-KRH                         Doc 32          Filed 10/14/20 Entered 10/14/20 22:26:37                     Desc Main
                                                                  Document     Page 6 of 14




Dated:      October 13, 2020

/s/ Craig J. Cooper                                                                               /s/ Pia J. North
Craig J. Cooper                                                                                   Pia J. North 29672
Debtor                                                                                            Debtor's Attorney
          By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also
          certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Local
          Form Plan, other than any nonstandard provisions included in Part 12.
Exhibits:             Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with Plan


                                                                         Certificate of Service
I certify that on      October 14, 2020             , I mailed a copy of the foregoing to the creditors and parties in interest on the attached Service
List.

                                                                                                  /s/ Pia J. North
                                                                                                  Pia J. North 29672
                                                                                                  Signature

                                                                                                  5913 Harbour Park Drive
                                                                                                  Midlothian, VA 23112
                                                                                                  Address

                                                                                                  (804) 739-3700
                                                                                                  Telephone No.

                                                CERTIFICATE OF SERVICE PURSUANT TO RULE 7004
I hereby certify that on         October 14, 2020              true copies of the forgoing Chapter 13 Plan and Related Motions were served upon the
following creditor(s):
   by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or
   by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

                                                                                                  /s/ Pia J. North
                                                                                                  Pia J. North 29672




                                                                                  Page 6

    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
             Case 20-30092-KRH                    Doc 32    Filed 10/14/20 Entered 10/14/20 22:26:37                                Desc Main
                                                           Document     Page 7 of 14


Fill in this information to identify your case:

Debtor 1                      Craig J. Cooper

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA

Case number               20-30092                                                                      Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                                Not employed
       employers.
                                             Occupation            Truck Driver                                Receives SSI Disability
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       ADUSA Transportation, LLC

       Occupation may include student        Employer's address
                                                                   2110 Executive Drive
       or homemaker, if it applies.
                                                                   Salisbury, NC 28145

                                             How long employed there?         October 22, 2019

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         6,493.07        $            0.00

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$           0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      6,493.07               $      0.00




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
           Case 20-30092-KRH               Doc 32       Filed 10/14/20 Entered 10/14/20 22:26:37                                 Desc Main
                                                       Document     Page 8 of 14

Debtor 1    Craig J. Cooper                                                                      Case number (if known)    20-30092


                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      6,493.07       $             0.00

5.   List all payroll deductions:
     5a.     Tax, Medicare, and Social Security deductions                                5a.        $      1,200.33   $                    0.00
     5b.     Mandatory contributions for retirement plans                                 5b.        $          0.00   $                    0.00
     5c.     Voluntary contributions for retirement plans                                 5c.        $        435.93   $                    0.00
     5d.     Required repayments of retirement fund loans                                 5d.        $          0.00   $                    0.00
     5e.     Insurance                                                                    5e.        $        231.57   $                    0.00
     5f.     Domestic support obligations                                                 5f.        $          0.00   $                    0.00
     5g.     Union dues                                                                   5g.        $          0.00   $                    0.00
     5h.     Other deductions. Specify: Dental                                            5h.+       $         28.77 + $                    0.00
             Vision Plan                                                                             $          7.89   $                    0.00
             HSA                                                                                     $         16.68   $                    0.00
             Life Ins                                                                                $         17.59   $                    0.00
             Critical Care                                                                           $         53.56   $                    0.00
             Health Indemnity plan                                                                   $         23.53   $                    0.00
             LTD                                                                                     $        130.00   $                    0.00
             Voluntary Accident                                                                      $         26.26   $                    0.00
             Pet Insurance                                                                           $         69.85   $                    0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          2,241.96       $                0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          4,251.11       $                0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $                0.00
     8b. Interest and dividends                                                           8b.        $              0.00   $                0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $             0.00
     8d. Unemployment compensation                                                        8d.        $              0.00   $             0.00
     8e. Social Security                                                                  8e.        $              0.00   $           989.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                0.00   $                 0.00
     8g. Pension or retirement income                                                     8g. $                 0.00   $               785.31
     8h. Other monthly income. Specify: Amortized tax refund                              8h.+ $              598.67 + $                 0.00
             Rent                                                                              $              400.00   $                 0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $            998.67       $           1,774.31

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              5,249.78 + $       1,774.31 = $           7,024.09
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                   0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.    $          7,024.09
                                                                                                                                        Combined
                                                                                                                                        monthly income




Official Form 106I                                                     Schedule I: Your Income                                                      page 2
           Case 20-30092-KRH            Doc 32      Filed 10/14/20 Entered 10/14/20 22:26:37                         Desc Main
                                                   Document     Page 9 of 14

Debtor 1    Craig J. Cooper                                                           Case number (if known)   20-30092

13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: See Schedule J




Official Form 106I                                               Schedule I: Your Income                                     page 3
       Case 20-30092-KRH                      Doc 32        Filed 10/14/20 Entered 10/14/20 22:26:37                                     Desc Main
                                                           Document     Page 10 of 14


Fill in this information to identify your case:

Debtor 1                 Craig J. Cooper                                                                   Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                             A supplement showing postpetition chapter
(Spouse, if filing)                                                                                                  13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA                                               MM / DD / YYYY

Case number           20-30092
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s       Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age               live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Stepson                              10/2002              Yes
                                                                                                                                             No
                                                                                   Daughter                             11/2012              Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             1,895.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                               0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                               0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                              50.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                               0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                               0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                             page 1
       Case 20-30092-KRH                      Doc 32        Filed 10/14/20 Entered 10/14/20 22:26:37                                        Desc Main
                                                           Document     Page 11 of 14

Debtor 1     Craig J. Cooper                                                                           Case number (if known)      20-30092

6.    Utilities:
      6a. Electricity, heat, natural gas                                                                     6a.   $                              340.00
      6b. Water, sewer, garbage collection                                                                   6b.   $                               72.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                     6c.   $                              720.00
      6d. Other. Specify:                                                                                    6d.   $                                0.00
7.    Food and housekeeping supplies                                                                          7.   $                            1,022.03
8.    Childcare and children’s education costs                                                                8.   $                                0.00
9.    Clothing, laundry, and dry cleaning                                                                     9.   $                              243.00
10.   Personal care products and services                                                                    10.   $                              150.00
11.   Medical and dental expenses                                                                            11.   $                              245.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                                           12. $                                 335.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                     13. $                                 100.00
14.   Charitable contributions and religious donations                                                       14. $                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                                  15a.    $                                 0.00
      15b. Health insurance                                                                                15b.    $                                 0.00
      15c. Vehicle insurance                                                                               15c.    $                               267.33
      15d. Other insurance. Specify:                                                                       15d.    $                                 0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Personal Property Tax                                                                         16. $                                  34.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                                      17a.    $                                 0.00
      17b. Car payments for Vehicle 2                                                                      17b.    $                                 0.00
      17c. Other. Specify: Misc. Expenses                                                                  17c.    $                               100.00
      17d. Other. Specify: Tolls                                                                           17d.    $                                80.00
             Vehicle upkeep 2017                                                                                   $                                30.00
             Wife's car payment                                                                                    $                               540.00
             Wife's vehicle upkeep 2011                                                                            $                                90.00
18. Your payments of alimony, maintenance, and support that you did not report as
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                      0.00
19. Other payments you make to support others who do not live with you.                         $                                                     0.00
    Specify:                                                                               19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
    20a. Mortgages on other property                                                     20a. $                                                       0.00
    20b. Real estate taxes                                                               20b. $                                                       0.00
    20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                       0.00
    20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                       0.00
    20e. Homeowner’s association or condominium dues                                     20e. $                                                       0.00
21. Other: Specify:                                                                        21. +$                                                     0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                       $                     6,313.36
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                               $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                  $                     6,313.36
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               7,024.09
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              6,313.36

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 710.73

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here: Change In Circumstances 2020: Debtor's income has been updated . 6 person HH
                          Pursuant to In re: Mort Ranta, $989 Social Security income is excluded from




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
         Case 20-30092-KRH
TransUnion                      Doc 32BonFiled 10/14/20
                                           Secours        Entered
                                                   Richmond Health 10/14/20 22:26:37
                                                                            Co Step    Desc Main
P.O. Box 2000                          Document
                                      P.O. Box 28538  Page 12 of 14         200 South 10th St Suite 502
Chester, PA 19022                     Richmond, VA 23228                     Mcallen, TX 78501

      }
      b
      k
      1
      {
      C
      r
      e
      d
      i
      t
      o
      A
      s
      M
      a
      x




Certegy Check Services, Inc.          Bridgecrest Credit Company             Conns
11601 Roosevelt Blvd.                 7300 E. Hampton Ave                    Attn: Bankruptcy
Saint Petersburg, FL 33716            Ste 101                                2445 Technology Forest Blvd, Bldg 4,
                                                                                                               S
                                      Mesa, AZ 85209                         The Woodlands, TX 77381


ChexSystems                           Capital One                            Conns Furniture
Attn: Consumer Relations              Po Box 30281                           Box 2358
7805 Hudson Rd., Suite 100            Salt Lake City, UT 84130               Beaumont, TX 77704
Saint Paul, MN 55125


Experian                              Capital One                            Continental Finance Co
Dispute Department                    Attn: Bankruptcy                       4550 New Linden Hill Road
P.O. Box 4500                         Po Box 30285                           Wilmington, DE 19808
Allen, TX 75013                       Salt Lake City, UT 84130


Equifax Information Services          CarMax Auto Finance                    Continental Finance Co
PO Box 740241                         225 Chastain Meadows Court             Po Box 8099
Atlanta, GA 30374                     Kennesaw, GA 30144                     Newark, DE 19714




TransUnion Consumer Relations         CarMax Auto Finance                    Continental Finance Company
2 Baldwin Place                       Attn: Bankruptcy                       Pob 8099
PO Box 1000                           Po Box 440609                          Newark, DE 19714
Chester, PA 19022                     Kennesaw, GA 30160


Weimark Credit Information            CashNetUsa                             Continental Finance Company
PO Box 994                            299 Jackson Blvd                       Attn: Bankruptcy
Brick, NJ 08723                       Chicago, IL 60606                      Po Box 8099
                                                                             Newark, DE 19714


AR Resources, Inc.                    Central Credit Services, LLC           Credit Acceptance
Attn: Bankruptcy                      9550 Regency Square Blvd               Po Box 5070
Po Box 1056                           Suite 500 A                            Southfield, MI 48086
Blue Bell, PA 19422                   Jacksonville, FL 32225


Atlantic Union Bank                   Check City                             Credit Acceptance
Attn: Bankruptcy Dept.                P. O. Box 970028                       25505 West 12 Mile Rd
PO Box 940                            Orem, UT 84097                         Suite 3000
Ruther Glen, VA 22546                                                        Southfield, MI 48034


Bon Secours                           Chesterfield County - PP Taxes         Credit One Bank
P.O. Box 28538                        Carey A. Adams, Treasurer              Po Box 98872
Richmond, VA 23228                    PO Box 70                              Las Vegas, NV 89193
                                      Chesterfield, VA 23832
         Case
Credit One  Bank20-30092-KRH    Doc 32Grainger
                                         Filed 10/14/20 Entered 10/14/20 22:26:37      Desc
                                                                         Medical College    of Main
                                                                                               Virginia Collecti
Attn: Bankruptcy Department            Document
                                      4930 3rd Ave S Page 13 of 14       Attn: Billing Dept/Bankruptcy
Po Box 98873                          Seattle, WA 98134                        403 N 13th St #238
Las Vegas, NV 89193                                                            Richmond, VA 23298


Dish Network                          I.c. System, Inc                         Miramed Revenue Group
PO Box 94063                          Attn: Bankruptcy                         Attn: Bankruptcy
Palatine, IL 60094                    Po Box 64378                             360 East 22nd Street
                                      St. Paul, MN 55164                       Lombard, IL 60148


Emergency Physicians Imm Care         James River Emergency Group              MOHELA
4600 Puddledock Rd                    PO Box 660827                            633 Spirit Drive
Prince George, VA 23875               Dallas, TX 75266                         Chesterfield, MO 63005




Fingerhut                             Klarna                                   MOHELA
11 McLeland Road                      629 N High St Ste 300                    Attn: Bankruptcy
Post Office Box 2900                  Columbus, OH 43215                       633 Spirit Dr
Saint Cloud, MN 56395                                                          Chesterfield, MO 63005


First PREMIER Bank                    Lab Corp                                 Navient
3820 N Louise Ave                     P.O. Box 2240                            Po Box 9500
Sioux Falls, SD 57107                 Burlington, NC 27216                     Wilkes Barre, PA 18773




First PREMIER Bank                    Legal Zoom                               Navy FCU
Attn: Bankruptcy                      9900 Spectrum Dr                         820 Follin Lane
Po Box 5524                           Austin, TX 78717                         Vienna, VA 22180
Sioux Falls, SD 57117


Fuelman                               Lendmark Financial                       Navy FCU
12409 Maple St                        911 Duluth Highway                       Attn: Bankruptcy Dept
Ashland, VA 23005                     Lawrenceville, GA 30043                  Po Box 3000
                                                                               Merrifield, VA 22119


Genesis Bc/Celtic Bank                Lendmark Financial                       OneMain Financial
Po Box 4499                           Attn: Bankruptcy                         Po Box 1010
Beaverton, OR 97076                   1735 N Brown Rd, Ste 300                 Evansville, IN 47706
                                      Lawrenceville, GA 30043


Genesis Bc/Celtic Bank                Lvnv Funding                             OneMain Financial
Attn: Bankruptcy                      P.O. Box 10584                           Attn: Bankruptcy
Po Box 4477                           Greenville, SC 29603                     Po Box 3251
Beaverton, OR 97076                                                            Evansville, IN 47731


Grainger                              Medical College of Virginia Collection   Pulmonary Assoc of Richmond
444 Doolittle Dr                                                               PO Box 1180
San Leandro, CA 94577                                                          Sharpsburg, GA 30277
Quill    Case 20-30092-KRH    Doc 32Verizon
                                        FiledWireless
                                              10/14/20 Entered 10/14/20 22:26:37   Desc Main
PO Box 37600                         Document
                                    500 Technology Dr Page
                                                        Ste 14
                                                            550of 14
Philadelphia, PA 19101              Saint Charles, MO 63304




Radiology Assoc of Richmond         Wakefield & Associates
2602 Buford Road                    Attn: Bankruptcy
Richmond, VA 23235                  7005 Middlebrook Pike
                                    Knoxville, TN 37909


Scott & Associates, PC
PO Box 115220
Carrollton, TX 75011




SFI Trucks & Financing
PO Box 2750
Green Bay, WI 54306




Speedy Cash
P.O. Box #780408
Wichita, KS 67278




Tmobile
PO Box 629025
El Dorado Hills, CA 95762




Total Visa/Bank of Missouri
Po Box 85710
Sioux Falls, SD 57118




Total Visa/Bank of Missouri
Attn: Bankruptcy
Po Box 85710
Sioux Falls, SD 57118


United Consumers Inc
Attn: Bankruptcy Dept
Po Box 4466
Woodbridge, VA 22192


US Dept of Education
Po Box 5609
Greenville, TX 75403
